DOMENGEAUX, Judge.
This case has been reargued before a panel of five judges, pursuant to an order of the Supreme Court, in accordance with Article 5, Section 8(B) of the Constitution of 1974. 320 So.2d 201 (La.1975).
We have considered the reargument, the complete record, and the briefs filed and have concluded that our original majority opinion (see 316 So.2d 22) is correct. Having reached that conclusion, we reinstate our original majority opinion which: (1) reversed the judgment of the trial court insofar as it granted plaintiff penalties and attorney’s fees; (2) amended and recast said judgment as so to award the plaintiff permanent and total workmen’s compensation benefits but subject to a credit for compensation previously paid; and (3) affirmed said judgment in all other respects.
Costs of this appeal originally and on reargument are to be equally divided between appellee and appellant.

Affirmed in part, amended in part, reversed in part, and rendered.